office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg e01 clothamer postn-107573-09 uilc date may to virginia e cochran area_counsel mountain states area tax exempt government entities attn nancy hooten from michael b blumenfeld senior technician reviewer exempt_organizations branch exempt_organizations employment_tax government entities tax exempt government entities subject organization this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend organization ----------------------------- x ----- state y ----------- xx --------------------- whether a veterans organization whose primary activity consists of running a bar or restaurant qualifies as an organization described in sec_501 issues postn-107573-09 conclusions a veterans organization whose primary activity consists of operating a bar or restaurant qualifies as a sec_501 organization if a sufficient percentage of its members are veterans or permitted family members of veterans no more than an insubstantial part of its activities consist of providing food and beverages to individuals who are not members or their guests and no part of the organization’s earnings inure to the benefit of any private_shareholder_or_individual facts organization is a veterans organization that holds a group exemption for veterans organizations described in sec_501 their mission is to unite veterans and their families by forming social clubs throughout the united_states which interact with other social veterans clubs so far it has approximately x subordinate organizations all located in state y which are included in its group exemption it is our understanding that the primary activity of the subordinate organizations is the operation of bars and restaurants organization lists several advantages to joining as a subordinate organization called clubs for instance clubs can sell liquor operate on sundays hold bingo_games and obtain liquor licenses in dry counties organization also markets the organization and its group exemption to existing bars and restaurants located in state y as a way to avoid restrictive local liquor laws and as a way to operate on a tax-exempt basis furthermore the organization will assist in a club’s formation and application_for a liquor license organization however advises that its clubs are required to have veteran members an organization newsletter dated xx indicates that all subordinate organizations agree in part to send organization a yearly report of what it has done as a veterans club and maintain at least ten veteran members and to send organization proof of all veterans affiliation the tax-exempt and government entities tege division is examining organization and several subordinate organizations a background law and analysis prior to the enactment of sec_501 by public law 1972_2_cb_675 many veterans organizations qualified for exemption from federal_income_tax under sec_501 because most of the traditional activities of these organizations were postn-107573-09 recognized by the internal_revenue_service irs as primarily promoting social welfare staff of joint comm on taxation 109th cong historical development and present law of the federal tax exemption for charities and other tax-exempt organizations jcx- no comm print the traditional activities of veterans organizations that were social welfare organizations included promoting patriotism preserving the memory of those who died in war and assisting veterans in need id a veterans organization whose primary activity consisted of operating social facilities for its members was not able to qualify for exemption as a sec_501 social_welfare_organization but it could qualify as a social_club under sec_501 revrul_66_150 1966_1_cb_147 s rep no 92d cong 2d sess reprinted in 1972_2_cb_713 h_r rep no 92d cong 2d sess in congress enacted sec_501 and sec_512 to address the concern that a veterans organization exempt under sec_501 or may be subject_to unrelated_business_income_tax on the provision of insurance to its members s rep no 92d cong 2d sess reprinted in 1972_2_cb_713 sec_512 excludes amounts attributable to or set_aside by a sec_501 veterans organization for the payment of life sick accident_or_health_insurance benefits for their members and their members’ dependents public law 1972_2_cb_675 b sec_501 exemption requirement sec_1 in general sec_501 provides for the exemption from federal_income_tax of a post or organization of past or present members of the united_states armed_forces if it is a organized in the united_states or any of its possessions b at least percent of its members are past or present members of the armed_forces_of_the_united_states c substantially_all of its other members are individuals who are cadets or are spouses widows widowers ancestors or lineal_descendants of past or present members of the armed_forces_of_the_united_states or of cadets and d no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual membership requirement before the enactment of the tax reform act of there was no tax on the insurance activities of the veterans’ organizations since the unrelated_business_income did not apply to social welfare organizations and social clubs however the act extended the application of the unrelated_business_income_tax to virtually all exempt_organizations including social welfare organizations and social clubs s rep no 92d cong 2d sess reprinted in 1972_2_cb_713 postn-107573-09 under sec_501 at least percent of an organization’s members must be past or present members of the armed_forces_of_the_united_states veterans sec_501 does not define the term armed_forces_of_the_united_states the regulations under sec_501 likewise do not define the term however sec_7701 defines armed_forces to include all regular and reserve components of the uniformed_services which are subject_to the jurisdiction of the secretary of defense the secretary of the army the secretary of the navy or the secretary of the air force and the coast guard in addition sec_501 requires that substantially_all other members of an organization be cadets or spouses widows widowers ancestors or lineal_descendants of veterans or cadets according to the senate report accompanying the legislation substantially_all mean sec_90 percent see s rep no 92nd cong 2d sess reprinted in 1972_2_cb_713 therefore of the percent of the members that do not have to be veterans percent must be cadets or spouses etc consequently no more than percent x of a sec_501 organization's total membership may consist of individuals not mentioned in the statute neither sec_501 its legislative_history nor the regulations under sec_501 define what it means to be a member of a veterans organization section of the internal_revenue_manual states that an organization’s requirements for membership are normally defined in its governing documents but they could also be defined in its minutes whatever the organization requires for one to become a member the organization must maintain records tracking who its members are and the proportions in the various categories of membership permitted under sec_501 member of armed_forces cadet relative etc to substantiate that its members are veterans or other permitted members see sec_6001 and sec_1_6001-1 operational_test prior to ancestors and lineal descendent were not included in the statutory list of persons permitted to be members in congress amended sec_501 to include ancestors or lineal descendents of present or former members of the united_states armed_forces or cadets in the statutory list of individuals who may be members of an organization the regulations have not been updated to reflect this change nor do they reflect the statutory change eliminating a requirement that veterans be veterans of war sec_6001 provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time proscribe every organization exempt from tax under sec_501 and subject_to the unrelated_business_income_tax including veterans organizations must keep such records sec_1_6001-1 these books_and_records are required to be available for inspection by the service sec_1_6001-1 in addition veterans organizations are required to keep books_and_records to substantiate information reported on their information_return sec_6033 and sec_1_6001-1 they are also required to submit additional information to the service for the purpose of enabling the service to inquire further into its exempt status postn-107573-09 sec_1_501_c_19_-1 of the regulations provides that an organization exempt under sec_501 must be operated exclusively for one or more of the following purposes to promote the social welfare of the community as defined in sec_1_501_c_4_-1 of the regulations to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and widows and orphans of deceased veterans to provide entertainment care and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states to carry on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors to conduct programs for religious charitable scientific literary or educational_purposes to sponsor or participate in activities of a patriotic nature to provide insurance benefits for their members or the dependents of their members or both or to provide social and recreational activities for their members one of the questions in this case is whether the subordinate organizations are operating their bars and restaurants exclusively to provide social and recreational activities for their members within the meaning of sec_1_501_c_19_-1 in gcm we noted that exemption under sec_501 covers an organization whose activities consist of providing food and beverages to its members sec_1 c however does not address what it means to exclusively provide social and recreational activities for members furthermore there are no cases or revenue rulings regarding the operation of veterans organizations for the social or recreational activities of their members under sec_501 as noted above the permitted purpose reflected in sec_1_501_c_19_-1 is similar to the exempt_purpose contained in sec_501 as both provisions permit an exempt_organization to operate social and recreational facilities for its members in fact prior to the enactment of sec_501 a veterans organization whose primary activity consisted of operating a bar or restaurant for the benefit of its members would have to qualify as a sec_501 social_club to be tax-exempt see revrul_60_324 and revrul_69_219 these organizations prior to were required to operate exclusively in congress amended sec_501 replacing exclusively with substantially_all this change was postn-107573-09 for the pleasure and recreation of its members see sec_501 thus the rulings and case law under sec_501 may be useful for determining whether a sec_501 veterans organization is providing social and recreational activities exclusively for its members in 111_f2d_6 2nd cir the second circuit upheld the board_of_tax_appeals determination that a social_club was not exempt because a substantial amount of its income was received from the general_public in that case the west side tennis club was organized to provide tennis facilities for the use and enjoyment of its members the facilities were only available to members for most of the year however the club hosted annual national championship tennis matches that were open to the general_public the club shared in the ticket proceeds from these matches the second circuit upheld the board_of_tax_appeals determination that the national championship matches were a substantial and profitable business which jeopardized the club’s exemption west side tennis club f 2d pincite in revrul_60_324 1960_2_cb_173 and revrul_69_219 1969_1_cb_153 the service held that a sec_501 social_club is not operated exclusively for the pleasure or recreation of its members if it makes its facilities available to the general_public to a substantial degree id however this does not mean that all dealings with the general_public are necessarily inconsistent with the club’s exempt purposes for instance in revrul_60_324 1960_2_cb_173 the service stated that w hile the regulations indicate that a club may lose its exempt status if it makes its facilities available to the general_public it does not mean that any dealings with outsiders will automatically cause a club to lose its exemption a club will not lose its exemption merely because it receives some income from the general_public that is persons other than members and their bona_fide guests or because the general_public may occasionally be permitted to participate in its affairs provided such participation is incidental to and in furtherance of its general club purposes and the income therefrom does not inure to members in the service issued revproc_71_17 1971_1_cb_683 which contains guidelines for determining the impact of an organization’s nonmember gross_receipts on its exempt status under sec_501 the revenue_procedure provides that effected to establish that social clubs will not jeopardize their exempt status if they receive of their gross_receipts from non-membership sources however only of their gross_receipts may be derived from nonmembers’ use of club facilities or services pub_l_no s rep cong 2d sess in the minnequa university club v commissioner t c memo the tax_court upheld the service’s determination that a sec_501 organization was no longer exempt from federal_income_tax because at least percent of its income over a year period was derived from the general_public postn-107573-09 a significant factor reflecting the existence of a nonexempt purpose is the amount of gross_receipts derived from use of a club’s facilities by the general_public the revenue_procedure went on to provide a safe_harbor for organizations serving the general_public as an audit_standard the gross_receipts derived from general_public alone will not be relied upon by the service if annual gross_receipts from the general_public for use of the club’s facility is dollar_figure or less or if more than dollar_figure where gross_receipts from the general_public for use is five percent or less of total gross_receipts of the organization id at sec_3 the term general_public is defined as persons other than members or their dependents or guests id at sec_2 section dollar_figure of revproc_71_17 provides four instances in which nonmembers are assumed to be the guests of the members the assumptions include where a group of eight or fewer individuals at least one of whom is a member uses club facilities it will be assumed for audit purposes that the nonmembers are the guests of the member provided payment for such use is received by the club directly from the member or the member's employer where percent or more of a group using club facilities are members it will likewise be assumed for audit purposes that the nonmembers in the group are guests of members provided payment for such use is received by the club directly from one or more of the members or the member's employer in 615_f2d_600 3rd cir the third circuit upheld the commissioner’s determination that a social_club failed to qualify for exemption from income_tax as a sec_501 organization because it was operated for business and not for the pleasure and recreation of its members the pittsburgh press club was organized for the purpose of providing a professional and social meeting place for its members however during the years under exam it hosted several functions for nonmember outside groups although each such group had been member sponsored based on the amount of nonmember revenues dollar_figure of nonmember receipts as well as the percentage of those revenues to percent of gross_receipts the third circuit upheld the revocation stating that the exemption from federal_income_tax for sec_501 organizations is to be strictly construed pittsburgh press club f 2d pincite the court stated that such strict construction cannot be reconciled with the fact that a substantial amount of the club’s activities and income consisted of nonmember functions and nonmember income therefore the court held revocation of its exemption was proper id postn-107573-09 we understand that the organization subordinates serve both members and nonmembers at their bars and restaurants it is not clear from the facts what percentage of the people served are nonmembers guests or dependents of members or individuals from the general_public at large nor is it clear what percentage of revenues comes from nonmembers if the standards for exemption under sec_501 track the standards under sec_501 prior to and we believe that it is reasonable to construe the statute in that parallel fashion then an organization is operating to provide social and recreational activities to members as required under sec_1_501_c_19_-1 when it provides social and recreational activities to nonmembers who are guests or dependents the provision of these activities to individuals who are not members guests or dependents however does not further any of the purposes listed in the regulation accordingly if a substantial amount of an organization’s activities consist of providing beverages and food to nonmembers who are neither family members nor guests of members then the organization is not operated exclusively for one or more permitted purposes as required under sec_1_501_c_19_-1 with respect to the organization’s subordinate organizations if the organizations started as for-profit businesses and have not changed their operations the organizations are possibly serving beverages and food to individuals without verifying whether or not the individuals are members bona_fide guests or members of the general_public the organization materials appear to flag the existence of a membership requirement but they do not address the extent to which clubs must serve members versus nonmembers nor do they flag the need to keep records to substantiate the extent of member use we recommend that agents review all records to determine the extent to which the subordinate organizations are serving the general_public as stated above the failure to have books_and_records establishing that the organizations meet the requirements for exemption under sec_501 and the accompanying regulations jeopardizes the organization’s exempt status it should be noted that where an organization is serving its members but its members consist of individuals not permitted by sec_501 the organization will not qualify for exemption under sec_501 but it may qualify for exemption as a sec_501 social_club that is an organization may qualify as a sec_501 organization even though it is not serving veterans or others that are permitted to be sec_501 members therefore before deciding on enforcement action we recommend that the agents determine whether the organization under audit qualifies for exemption as a sec_501 organization if it fails to qualify for exemption as a sec_501 organization in situations where the bar or restaurant serves the general_public but the service is not substantial the income received by a sec_501 organization attributable from bar or restaurant sales to individuals from the general_public who are neither guests nor relatives of members is subject_to the unrelated_business_income_tax if the sales activity is regularly carried on and none of the other exceptions under sec_512 or sec_513 apply postn-107573-09 inurement proscription an organization fails to qualify for exemption under sec_501 if there is inurement sec_501 prohibits inurement to the benefit of any private_shareholder_or_individual the regulations contain corresponding language sec_1_501_c_19_-1 there are no cases or rulings interpreting this statutory or regulatory language under sec_501 however the inurement prohibition in sec_501 parallels exactly the language found in sec_501 accordingly we believe that the case law as well as the regulatory and other guidance on inurement under sec_501 may be used by analogy in interpreting prohibited inurement under sec_501 an organization will not qualify for exempt status under sec_501 if it is organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 in gcm we stated that inurement refers to the non-incidental diversion of assets which are supposed to be dedicated to charitable purposes to an insider of the organization see sec_1_501_a_-1 ginsburg v commissioner 46_tc_47 inurement takes many forms excessive_compensation paid to insiders founding church of scientology v u s ct_cl excessive rents paid to insiders as landlords founding church of scientology loans to insiders on advantageous terms easter house v u s cl_ct excessive employee_benefits provided to insiders revrul_56_138 1956_1_cb_202 purchase of assets from insiders for more than fair_market_value or sale of assets to insiders for less than fair_market_value anclote psychiatric center inc v commissioner t c memo given the nature of the materials from organization soliciting new subordinate organizations and the information gathered to date in examinations it appears that some formerly closely-held for-profit businesses have converted to non-profit tax- exempt veterans organizations under organization’s group exemption if the business has otherwise continued as it did before there is the potential for the former business owners to be continuing to pay themselves amounts that may not qualify as reasonable_compensation or to be covering personal expenses with the resources of the organization even if the organizations are satisfying the membership and operational requirements they will not qualify as exempt under sec_501 if they are allowing earnings to inure to the benefit of insiders further examination of the facts is necessary to establish who is an insider with respect to the various subordinate organizations and what compensation or other personal benefits they are receiving postn-107573-09 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions _____________________________ michael b blumenfeld senior technician reviewer exempt_organizations branch exempt_organizations employment_tax government entities tax exempt government entities
